Eberhardt, Judge.
1. (a) A claim for compensation for an injury as defined in Code § 114-102 must be filed within one year from the date of the .accident causing the injury. Code § 114-305.
(b) Where the accident causing the alleged injury occurred January 28, 1963, and the employee’s claim for compensation was received and filed by the board January 28, 1964, it was not timely filed.
2. A finding by the board that the accident upon which the employee predicated his claim occurred January 28, 1963,. is conr clusive when supported by any evidence.
.3. An “occupational disease” is not compensable unless it is one included in Code § 114-803.

Judgment affirmed.


Bell, P. J., and Jordan, J., concur.